            CASE 0:20-cv-01929-SRN-HB Doc. 36 Filed 11/13/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.



     FOURTH DECLARATION OF ANNE M. LOCKNER IN SUPPORT OF
       JAMIE KREIL’S MOTION FOR TERMINATING SANCTIONS, A
      TEMPORARY RESTRAINING ORDER, AND ATTORNEYS’ FEES

       Pursuant to 28 U.S.C. § 1746, I, Anne M. Lockner, declare:

       1.      Attached hereto as Exhibit A is a thumb drive containing

electronically archived versions of videos corresponding to Exhibits A, B, C, and

D to the Third Declaration of Anne Lockner in Support of Jamie Kreil’s Motion

for Terminating Sanctions, a Temporary Restraining Order, and Attorneys’ Fees.

       2.      A true and correct video currently hosted at

https://youtu.be/2ydfF2vm4MY, and is titled “Charlie Gokey – Minneapolis’s

Most Crooked Attorney.”

       3.      A true and correct video currently hosted at

https://youtube.com/watch?v=QFVYNQnlecg, and is titled “Anne M. Lockner

– Racist Attorney?”

                                          1
           CASE 0:20-cv-01929-SRN-HB Doc. 36 Filed 11/13/20 Page 2 of 2




      4.      A true and correct video currently hosted at

https://youtube.com/watch?v=8OKrqkvOCZM, and is titled “Haynes Hansen –

Minnesota’s Premier Ranching Lawyer.”

      5.      A true and correct video currently hosted at

https://www.youtube.com/watch?v=_JSkH5r52ao, and is titled “Anne M.

Lockner – Minneapolis’ Sexiest Attorney.”

      I declare, under penalty of perjury, that the foregoing is true and correct.

Executed this 13th day of November, 2020, in Minneapolis, MN.



                          By: s/Anne M. Lockner




                                         2
